The question propounded in this case has never been presented to this court before. The question is whether, under article 2705
of the Civil Code, the lessor of a farm has, as security for the payment of his rent, a right of pledge on the agricultural implements belonging to the lessee and used by him in the cultivation of the farm. Article 2705 of the Code, which gives to the lessor this "right of pledge on the movable effects of the lessee, which are found on the property leased," declares, specifically, that, in the case of a lease of a farm, the lessor's right of pledge embraces everything that serves for the cultivation or working of the farm — thus: "In the case of predial estates, this right embraces everything that serves for the labors of the farm." The word "labors" is an inaccurate translation of the word "exploitation," used in the French text of article 2675 of the Code of 1825.
There would be no doubt that the lessor's lien and "right of pledge" affects the farming implements belonging to the lessee and used by him in the cultivation of the leased land, but for the declaration, in the third and last paragraph of the article, that the lessee may retain, out of the property subjected by law to the lessor's privilege, "the tools and instruments necessary for the exercise of the trade or profession by which he gains his living and that of his family." The question is whether this provision, which refers to the tools and instruments which are necessary for the exercise of a lessee's trade or profession, shall prevail over the specific declaration that, in the case of a predial estate, the lessor's right of pledge embraces *Page 720 
everything that serves for the cultivation or "exploitation" of the farm.
The first and second paragraphs of the article of the Code were adopted originally as article 2675 of the Code of 1825 — thus:
"The lessor has, for the payment of his rent, and other obligations of the lease, a right of pledge on the movable effects of the lessee, which are found on the property leased.
"In the case of predial estates, this right embraces every thing that serves for the labors of the farm, the furniture of the lessee's house, and the fruits produced during the lease of the land; and in the case of houses or other edifices, it includes the furniture of the lessee, and the merchandise contained in the house or apartment, if it be a store or shop."
The third paragraph of this article was enacted not as an amendment of the article but as an independent statute, being Act No. 23 of 1852, p. 13, approved February 11, 1852, viz.:
"That the lessee shall be entitled to retain, out of the property subjected by law to the lessor's privilege, his clothes and linen and those of his wife and family; his bed, and those of his wife and family; his arms, military accoutrements, and the tools and instruments necessary for the exercise of the trade or profession by which he gains his living, and that of his family."
In the revising of the Civil Code, in 1870, the provisions of Act No. 23 of 1852 were adopted as a part of article 2675, which became article 2705 of the Revised Civil Code. *Page 721 
I do not believe that the Legislature intended, by allowing a lessee, by the act of 1852, to retain, out of the property subject to the lessor's lien and pledge, the tools and instruments necessary for the exercise of any trade or profession by which the lessee might earn his living, to abolish the lessor's lien on the farming implements belonging to the lessee, on the theory that they were tools or instruments necessary for the exercise of the trade or profession of farming. The purpose of the act of 1852 was to exempt from the lessor's lien any tools or instruments belonging to any lessee, whether of a predial or of an urban estate, and necessary for his exercising any trade or profession which he might be dependent upon for a livelihood. The occupation of farming is not a trade or profession. In Webster's New International Dictionary, the occupation of "farming" is defined as the "act or business of cultivating land." As an intransitive verb, to "farm" is defined as "to engage in the business of tilling the soil." The same dictionary defines the word "trade," as a noun, as "the business which a person has learned, and which he engages in for procuring subsistence, or for profit; occupation; especially, mechanical employment as distinguished from the liberal arts, the learned professions, and agriculture; as, we speak of the trade of a smith, of a carpenter, or mason, but not now of the trade of a farmer, or a lawyer, or a physician." The words "trade or profession," in the article of the Civil Code, appear in the French text of the act of 1852 as "métier ou de la profession." The French word métier
means trade, or *Page 722 handicraft, in its ordinary acceptation, and would not, ordinarily, include the occupation of a farmer. In fact, the French word métier is almost synonymous with profession.
It is true that article 644 of the Code of Practice forbids a sheriff, in the execution of a writ of fieri facias, to seize the tools or instruments necessary for the exercise of the calling,
trade or profession by which the debtor makes his living; and it is not unreasonable that the occupation of farming might be called a calling. But the article of the Code of Practice, in which the word calling is used, has reference to the ordinary debts, or debts generally, of a debtor, and not a debt secured by a lessor's lien and right of pledge on the property of the debtor. If the Legislature had intended that the expression in the act of 1852 "trade or profession" should include any and all occupations for the earning of a livelihood, the Legislature would have so provided in the act of 1852, or in the revision of the article of the Civil Code, or in the subsequent amendment thereto. We must bear in mind, therefore, that the exemption granted by article 644 of the Code of Practice, of the specified kinds of property of the debtor, has reference to his ordinary debts; while the exemption granted by the act of 1852, now a part of article 2705 of the Civil Code, has reference only to debts secured by a lessor's lien or right of pledge.
Perhaps it would be the better part of wisdom and of fairness for the Legislature to exempt a farmer's agricultural implements from a lessor's lien; but we have *Page 723 
nothing to do with the wisdom or policy of the law. When the Legislature says that the lessor's lien and right of pledge embraces everything that serves for the exploitation of the farm, the Legislature leaves no occasion for a court of justice to decide whether farming is or is not a trade or profession. Hence, I respectfully dissent from the prevailing opinion in this case.